Title: To John Adams from Philippe Jean Joseph Lagau, 3 March 1783
From: Lagau, Philippe Jean Joseph
To: Adams, John


Monsieur
a hambourg ce 3 mars 1783

C’est avec le plus sensible plaisir que j’ai l’honneur de vous annoncer que Monsieur Votre fils s’est embarqué à Copenhague pour Kiel d’ou Il se rendra à hambourg ou nous L’attendons incessament. Monsieur le Chevalier de Viviers Ministre du Roy en cette ville se fait un plaisir de faire sa Connoissance et je ne manquerai pas de lui temoigner tout mon empressement à lui être util, pour Convaincre Votre Excellence du zêle que j’ai à vous Convaincre du profond respect avec lequel j’ai L’honneur d’etre / Monsieur / de Votre Excellence / Le très humble et très obeissant Serviteur
Lagau
 
Translation
Sir
Hamburg, 3 March 1783

It gives me great pleasure to inform you that your son has embarked at Copenhagen for Kiel, whence he will travel to Hamburg, where we await him forthwith. The Chevalier de Viviers, the king’s minister to this town, will be happy to make his acquaintance, and I myself shall not fail to express my eagerness to assist him, the better to convince your excellency of the deep respect with which I have the honor to be, sir, your excellency’s very humble and very obedient servant
Lagau
